Citation Nr: 1810621	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-19 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the upper extremities.

2. Entitlement to service connection for peripheral neuropathy of the lower extremities.

3. Entitlement to a rating greater than 50 percent for posttraumatic stress disorder (PTSD) with dysthymic disorder.

4. Entitlement to a total disability rating based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 and May 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO). The appeal was certified to the Board by the RO in Seattle, Washington. In May 2017, a travel board hearing was held before the undersigned Veterans Law Judge. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Service connection for peripheral neuropathy of the upper and lower extremities

The Veteran served in the Republic of Vietnam from December 1969 to November 1970 and exposure to herbicide agents is presumed. 38 C.F.R. § 3.307(a)(6)(iii). The Veteran contends he has peripheral neuropathy of the hands and feet (upper and lower extremities) related to this exposure. 

Service connection for early-onset peripheral neuropathy may be granted under the presumptions for Veteran's exposed to herbicides if this disability is manifested to a degree of 10 percent or more within a year after the last date on which a Veteran was exposed to an herbicide agent during active service. 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e). Service connection may also be established with proof of actual direct causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran testified that he started experiencing symptoms shortly after serving in Vietnam and further indicated that while stationed at Fort Hood, he could see his skin moving. Service records do not show complaints or treatment for the claimed disorder and while the Veteran is competent to report his symptoms, he is not competent to diagnose peripheral neuropathy. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Evidence of record includes a current diagnosis of idiopathic peripheral neuropathy and considering the Veteran's reports of progressive symptoms since service, the Board finds that a VA examination and medical opinion are needed. See 38 C.F.R. § 3.159(c)(4). 

Increased rating for PTSD with dysthymic disorder

The Veteran contends that the currently assigned 50 percent rating does not adequately reflect the severity of his disability. At the May 2017 hearing, he testified that his PTSD has gotten worse. The Veteran last underwent a VA PTSD examination in April 2014 and he submitted a disability benefits questionnaire completed by a private psychologist in August 2014. Given the length of time since the examinations, as well as the representative's request for a current examination, the Board finds additional evaluation is warranted. See 38 C.F.R. § 3.326. 



Total disability rating based on individual unemployability

On review, the claim for a total disability rating based on individual unemployability is inextricably intertwined with the claims for service connection and for increase. See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991). Thus, this issue is deferred pending the completion of the requested development. 

Updated VA records should also be obtained on remand. 38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED for the following action:

1. Request records from the VA Medical Center in Walla Walla for the period from July 2017 to the present. All records obtained should be associated with the electronic folder. 

2. Schedule the Veteran for a VA examination to determine the nature and etiology of peripheral neuropathy of the upper and lower extremities. The electronic claims folder must be available for review. 

The examiner is requested to respond to the following:

(a) Is it at least as likely as not that any peripheral neuropathy of the upper and/or lower extremities was manifested to a compensable degree within a year after the last date on which the Veteran was exposed to an herbicide agent? (The Veteran left Vietnam on November 20, 1970 and this is considered his last date of exposure). 

(b) If the answer to (a) is no, is it at least as likely as not that current peripheral neuropathy of the upper and/or lower extremities is related to active service or events therein, to include Agent Orange exposure? 

In making the above determinations, the examiner is advised that the Veteran is competent to report his symptoms and perceived onset. If there is a medical basis to doubt the history as reported, the examiner should so state. 

A complete, well-reasoned rationale must be provided for any opinion offered. If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3. Schedule the Veteran for a VA PTSD examination. The electronic claims folder must be available for review.

In accordance with the latest worksheet for rating psychiatric disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of service-connected PTSD with dysthymic disorder. The examiner is also requested to address how this disorder impacts the Veteran's ability to obtain and maintain substantially gainful employment. 

A complete, well-reasoned rationale must be provided for any opinion offered.



4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). 

5. Review the examination reports to ensure they are in complete compliance with the directives of this Remand. If the reports are deficient in any manner, implement corrective procedures at once.

6. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to service connection for peripheral neuropathy of the upper and lower extremities; entitlement to a rating greater than 50 percent for PTSD with dysthymic disorder; and entitlement to a total disability rating based on individual unemployability. If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




